McMurray, Presiding Judge.
This case involves a motion by the Cobb County School District to obtain certified and exemplified copies of the proceedings in a criminal case. The trial court authorized the clerk of the court to release same over objection of the defendant who appeals this order. At the same time, defendant obtained a restraining order from the superior court contending the records were confidential and not accessible to the public. However, in Tocco v. R. L. G., Case No. 40295, upon an expedited hearing, the Supreme Court of Georgia, by order after the hearing, held that the confidentiality provisions of the First Offender Act, OCGA § 42-8-63 (Code Ann. § 27-2728.1), extended only to the records of discharge under that Act and dissolved the restraining order of the superior court.
After the restraining order was dissolved, we have been advised that the clerk of the state court has issued exemplified copies of the accusations, plea of nolo contendere and sentences in these criminal actions against the defendant.
Accordingly, based upon the ruling of the Supreme Court of Georgia above, and the fact that all records involving the defendant have been released, the issue involved here no longer calls for further consideration and is now moot. No further action by this court is required as the defendant would receive no benefit or advantage from a decision, whether or not the procedure followed here was proper in seeking to have the clerk release the records. See OCGA § 5-6-48 (b) *72(3) (Code Ann. § 6-809); Olds v. Hair, 116 Ga. App. 401 (157 SE2d 559); Davis v. Mayor & Council of Jasper, 119 Ga. 57 (1) (45 SE 724); Arnold v. Arnold, 180 Ga. 560 (1) (179 SE 715); Clarke v. City of Atlanta, 231 Ga. 84, 85 (200 SE2d 264); Brown v. City of Albany, 232 Ga. 305 (206 SE2d 453); Henderson v. County Bd. of Registration, 232 Ga. 849, 851 (209 SE2d 149), and cits.; Suggs v. Suggs, 242 Ga. 392 (249 SE2d 75).
Decided November 28, 1983.
Charles R. Desiderio, for appellant.
James L. Webb, Solicitor, Donald C. English, Richard H. Still, Jr., Assistant Solicitors, for appellee.
Any ruling by this court is controlled by the order in Tocco v. R. L. G., supra, holding that “all court records [including the case sub judice] are accessible to the public.”

Appeal dismissed.


Shulman, C. J., and Birdsong, J., concur.